Citation Nr: 0819502	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for seizure disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2008.


FINDINGS OF FACT

1.  There is no current competent evidence of chloracne, 
seizure disorder, or PTSD.

2.  The veteran's bilateral pes planus pre-existed his 
military service but was not permanently aggravated during 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have chloracne that is the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have bilateral pes planus that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.306 (2007).

3.  The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309.

4.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1968 to 
September 1970.  He also had service in the Republic of 
Vietnam from August 1969 to March 1970.  He is claiming 
entitlement to service connection for chloracne as a result 
of exposure to herbicides in Vietnam.  He is also claiming 
entitlement to service connection for pes planus and a 
seizure disorder.  Finally, he is claiming entitlement to 
service connection for PTSD based on stressful events he 
experienced in Vietnam.

The veteran's service medical records (SMRs) reflect that he 
had a benign skin rash at the time of his entrance physical 
examination, done prior to active service, in September 1968.  
He was evaluated when he arrived at his basic training 
station in November 1968, as an extension of his entrance 
physical examination, and found to have pes planus.  There 
was no notation as to any degree of pes planus or that it 
caused any problems for the veteran.  The remainder of the 
SMRs, to include the separation physical examination from 
August 1970 contained no further reference of any type of 
skin disorder or pes planus.  

The veteran alleges that he suffered a head injury in service 
in 1969.  The SMRs do not contain any records directly 
related to treatment for a head injury.  The SMRs do contain 
references to a head injury that appears to have occurred in 
1969.  The records show that the veteran was referred to the 
"dispensary psychiatrist" in March 1970.  The request for 
the consult noted the veteran had recently joined his unit 
with a request for a psychiatric consult by the M.D. at his 
last unit.  The provisional diagnosis on the consult was 
character disorder.

The examiner noted a long history of antisocial behavior and 
problems with both school and police.  The veteran was said 
to have a tendency to drink heavily when upset or nervous.  
He had troubles in service in the past month in Vietnam - 
although the trouble was not described.  It was noted that 
the veteran complained of occipital headaches.  It was said 
he had the headaches since sustaining blows that began in a 
fight with police over a year earlier.  The examiner felt it 
might represent a post-concussion syndrome.  The diagnoses 
were antisocial personality, and depressive reaction.  

The veteran had a consult to a general medical officer to 
evaluate post-concussion syndrome in April 1970.  The 
examiner said the veteran received a blow to the right 
occipital area, with transient loss of consciousness (LOC), 
approximately one year ago.  He complained of subsequent 
sharp disabling head pain that lasted for 10 seconds or so 
with inability to function.  There was no incontinence or 
LOC.  The veteran was to be referred for an 
electroencephalogram (EEG)

The veteran had a neurology consult in July 1970.  The 
examiner noted that the veteran complained of intermittent 
sharp neck and occipital pains that would last for about 10 
seconds and resolve completely.  The pains had occurred since 
he suffered a blow to the occipital area about a year 
earlier.  The veteran also related that they almost always 
occurred with an anxiety producing situation.  The veteran 
gave a history of passing out twice prior to service but 
denied any seizure activity.  The examiner said there was no 
evidence of organic disease.  He said the veteran's headaches 
were probably on a functional basis and recommended Valium.  
He said that analgesics would not be of much help.  

The veteran was seen in August 1970 by the same psychiatrist 
that saw him in March 1970.  The examiner noted that the 
veteran had continued to get into trouble since the last 
evaluation.  The veteran received a diagnosis of antisocial 
personality and a recommendation for an administrative 
discharge.

The veteran's August 1970 separation examination did not list 
any abnormalities involving the head injury, or a psychiatric 
disorder.

The veteran submitted a claim for service connection for an 
undefined emotional disturbance in March 1971.  He said he 
felt as if something was crawling over him and he would have 
a severe pain that caused him to forget what he was doing.  
His claim was denied in May 1971.  The RO cited to the 
diagnosis of a personality disorder in the SMRs.

Associated with the claims folder are VA treatment records 
for the period from October 1992 to May 1993.  The records 
relate to treatment for hypertension.  There are no entries 
pertinent to the issues on appeal.  

The veteran submitted a claim for service connection for 
residuals of a head injury in December 1998.  He said the 
head injury occurred in 1969.  The veteran submitted several 
VA Form 21-4142s, Authorization for Release of Information.  
He alleged treatment at Camp Pendleton, California, Naval Air 
Station, Millington, Tennessee (TN), VA medical center (VAMC) 
North Chicago, Illinois, and Regional Medical Center in 
Memphis, TN.  The hospital was known by a different name at 
the time of the veteran's treatment but he identified 
Regional as the successor to the prior hospital.

The RO attempted to obtain the treatment records from 
Regional Medical Center in March 1999.  They received a 
negative reply.  The veteran submitted his own request for 
the records to the same facility but he also received a 
negative reply in May 1999.

The RO requested records from the two military sources 
identified by the veteran.  A negative reply was received 
from the National Personnel Records Center (NPRC) in August 
1999.  

The RO did receive treatment records from the North Chicago 
VAMC for the period from November 1979 to December 1979.  The 
veteran was initially seen on November 3, 1979, for 
complaints of numbness in his right frontal temporal region.  
He had suffered head trauma on the day before when he fell.  
The veteran was admitted for evaluation from November 6, 
1979, to November 9, 1979.  The summary noted that the 
veteran had been found unconscious after a drinking binge 
four days earlier.  He had come to the VA hospital for 
evaluation.  He had returned to the hospital because of 
continued disorientation.  The veteran gave a history of 
heavy drinking over the last 10 years.  He did not give a 
history of a prior head injury.  The veteran had a computed 
tomography (CT) scan that was said to be normal.  A second 
hospital summary, dated in December 1979, noted that the 
veteran was inpatient for treatment of his alcoholism.  

The RO denied the claim in September 1999.  The veteran was 
informed that the RO was unable to find records from the two 
military sources or the private hospital identified by the 
veteran.  

The veteran requested a copy of his claims folder in April 
2005.  He was provided the copy in May 2005.  He submitted 
his current claim for service connection for chloracne, 
bilateral pes planus and PTSD in December 2005.  He added the 
issue of a seizure disorder in February 2006.  He attached a 
copy of the July 1970 neurology consult with his claim.  The 
veteran said that all of his medical records were located at 
the VAMC in Memphis.

Associated with the claims folder are VA treatment records 
for the period from March 2005 to December 2006.  The records 
do not contain any entries for treatment of the claimed 
disorders.  Moreover, none of the disorders are listed by way 
of a past medical history or problem area.  A social work 
entry from March 2, 2005, said the veteran reported no past 
psychiatric diagnoses, treatments, or medications.  He said 
that there were no current psychiatric issues.  The social 
worker said no psychiatric intervention was required at that 
time.  The veteran was referred to a service representative 
for assistance in filing a disability claim.  

The veteran had a neurology consult in May 2006.  The 
examiner said the veteran provided a convoluted story of 
passing out after coughing when he was started on a blood 
pressure medication in November 2005.  The veteran reported 
that this had improved when his medications were changed.  
The examiner said the veteran had no history of convulsions 
or eye witness accounts of abnormal movements.  The 
examiner's impression was that the veteran had a history of 
passing out after coughing when he was started on a blood 
pressure medication the previous fall.  He said the veteran 
had improved with a change in medication.  The examiner added 
that the veteran's history was not real suggestive of a 
seizure disorder.  He said the veteran would be watched for 
now and if he developed any episodes that sounded like 
seizure disorder he could be referred back for treatment.

The veteran provided information regarding a stressful event 
that occurred in Vietnam in February 2006.  He did not 
provide any further evidence or information regarding 
treatment for PTSD, or any of the other claimed disorders.  

The veteran testified at a video conference hearing in 
January 2008.  The veteran stated from the outset that he was 
in receipt of Social Security Administration (SSA) disability 
payments for hypertension and chest pain.  He testified 
regarding his head injury in 1969.  The veteran testified 
that if he got nervous and started to cough, he would have to 
sit down.  He said he had passed out once while standing up.  
He said he would lose his balance while standing and 
coughing.  The veteran further testified that his primary 
physician had combined two medications and he had had a 
medical reaction to the combination.  The veteran provided 
the name of the private hospital where he was treated for his 
head injury in 1969, he said the hospital was now known as 
Regional Medical Center.  The veteran also reported that he 
had gone to a Navy facility in Millington to get his stitches 
removed.  He was not sure if the RO had attempted to get 
those records.  The veteran said he had a rash in service.  
He said it was not exactly like jungle rot but it was 
similar.  He said he had it on his torso, hands and body.  He 
had it while in Vietnam and was treated at a clinic.  He 
could not recall receiving treatment for a skin disorder 
after service.  He said he was told once that he had a case 
of dried skin.  

The veteran said he had not been treated for depression or 
PTSD since service.  He had not received psychiatric 
treatment from VA or private doctors.  The veteran provided 
information regarding the stressful incident in service.  He 
also testified about how he was involved in an incident in 
Vietnam and was transferred to Okinawa.  He said he had other 
incidents and received a general court-martial and a bad 
conduct discharge.  He reported that he was punished for 
hitting a noncommissioned officer.  He later said he was 
given the "smallest" court-martial.  He also had 
nonjudicial punishment.  

In regard to his feet the veteran could not recall having 
problems with them during service.  He also did not recall 
receiving any treatment for his feet after service.  He said 
he had gone to a shoe store and got some inserts that helped 
his feet.  The veteran said he was not having any current 
problems with his feet.  He said he had good days and bad 
days but did not provide any further description.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including epilepsies, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne.  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest 
to a degree of 10 percent within one year after the last date 
on which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2007).  A veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
Id.

In regard to the veteran's chloracne, there is no evidence of 
the disorder in service.  The veteran left Vietnam in March 
1970, as documented in personnel records associated with the 
claims folder.  There is no evidence of record to establish 
that he developed chloracne to a degree of 10 percent within 
one year of his departure from Vietnam, or March 1971.  The 
claims folder contains no evidence of treatment for a skin 
disorder at any time after service.

The veteran's SMRs document that he had pes planus on his 
reporting for recruit training in November 1968.  The SMRs do 
not reflect any treatment during service and pes planus is 
not shown on the discharge examination of August 1970.  The 
post-service medical evidence does not show a history of pes 
planus or any current diagnosis or treatment.  

The SMRs do support the veteran's contention that he was 
treated for a head injury, while he was in service, in 
approximately 1969.  However, the SMRs do not document 
evidence of residuals at the time of his discharge in 
September 1970.  The veteran was evaluated for post-
concussion syndrome and his headaches in 1970.  The SMR 
entries note there was no organic disease present and that 
the veteran's headaches were felt to be functional.  There 
clearly was no diagnosis of epilepsy or a seizure disorder in 
service.

The post-service medical evidence shows that the veteran was 
evaluated for an intercurrent head injury in November 1979.  
The injury was the result of passing out from drinking and 
hitting his head.  The two VA discharge summaries from 1979 
provide no history of a head injury in 1969 and clearly do 
not link the veteran's condition from 1979 to any incident of 
service.

The VA treatment records show that the veteran had a 
neurology consult to assess his complaints of passing out 
while coughing in May 2006.  The examiner noted the veteran's 
report of coughing after being placed on a certain blood 
pressure medication in November 2005 and that things had 
improved with a change in medication.  The examiner noted 
that there was no history of a seizure disorder and the 
veteran was not diagnosed with a seizure disorder.  He was to 
be watched to see if he had any seizure-like episodes.  The 
records do not reflect any further evaluations for a seizure 
disorder, and a seizure disorder is not listed even by way of 
a past medical history on any later entries.

The medical evidence of record does not contain a diagnosis 
of PTSD.  The December 1979 VA hospital summary included a 
diagnosis of alcoholism but no other psychiatric diagnosis.  
The later VA records do not contain a diagnosis of a 
psychiatric disorder.  The March 2005 VA clinical entry noted 
that the veteran reported no past history of psychiatric 
treatment and that he had no current psychiatric problems.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The record does not contain any 
medical evidence of the claimed disorders of chloracne, 
seizure disorder, or PTSD.  The Board notes that the veteran 
is competent to provide lay evidence of symptoms and, in some 
instances, lay evidence that can establish a diagnosis where 
he is competent to identify the medical condition.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  However, in 
this case, the medical evidence does not support the 
existence of the claimed disorders.  Further, in the absence 
of evidence to show he is a qualified medical professional, 
the veteran is not competent to establish that he has 
chloracne, a seizure disorder, or PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board concludes that, without any current 
medical, or other competent evidence confirming the presence 
of chloracne, a seizure disorder, or PTSD, the veteran's 
claim for service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).  

In regard to the veteran's pes planus, a preexisting 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (a) (2007).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2007).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the veteran's pes planus was noted on his 
reporting for recruit training, as a pre-existing condition, 
in November 1968.  The SMRs do not contain any further 
reference to pes planus and the separation physical 
examination is negative for any report concerning pes planus.  
There is no competent medical evidence of the veteran's pes 
planus being permanently aggravated during service.  Unlike 
the factual background of Jandreau, aggravation of a pre-
existing disorder by service is not a condition capable of 
lay diagnosis.  See Espiritu, supra; see also Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007).  Thus the claim for 
entitlement to service connection for bilateral pes planus is 
denied.

As the record does not demonstrate evidence of the claimed 
disorders, or aggravation of the veteran's pre-existing pes 
planus, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim relating to 
chloracne, pes planus and PTSD was received in December 2005.  
His claim for service connection for a seizure disorder was 
received in February 2006.  The RO wrote two separate letters 
to the veteran in February 2006.  The first letter addressed 
the first three issues and the second letter the issue of a 
seizure disorder.  The RO advised the veteran of the evidence 
required to substantiate his claim for service connection.  
The veteran was advised to submit evidence showing that he 
had the claimed disorders since service.  The veteran was 
given examples of the types of information that would help to 
substantiate his claim.  He was further advised to submit 
evidence showing a diagnosis and treatment for the claimed 
disabilities.  He was provided very specific information as 
to how to support his claim for service connection for PTSD.  
The letters also advised the veteran of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was asked 
to submit any medical evidence in his possession.  

The veteran was also informed of the evidence of record.  
Finally, he was told to identify any other evidence or 
information that he thought would help to support his claim.

The veteran responded to the first letter with his claim for 
service connection for a seizure disorder in February 2006.  
He included a copy of an SMR entry and a signed VCAA notice 
response.  He later submitted a PTSD questionnaire that was 
forwarded to him in his first notice letter.  The veteran 
responded to the second VCAA notice letter with a duplicate 
copy of the SMR entry in March 2006.

The veteran's claim, for all issues, was denied in March 
2006.  He submitted his notice of disagreement in December 
2006.  The RO wrote to offer him the opportunity for a 
Decision Review Officer review (DRO) in February 2007.  The 
notice required by the Court in Dingess was included in the 
letter.  He was issued a statement of the case (SOC) in May 
2007.  Additional Dingess notice was included as an 
attachment to the SOC.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his claimed disorders.  He provided a copy of 
a SMR entry in support of his claim and submitted a PTSD 
questionnaire in response to his notice letter.  He informed 
the RO that all of his treatment had been provided by VA.  
The veteran testified at a video conference hearing in 
January 2008.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letters in his case and he has 
submitted statements and evidence in support of his claim.  
See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim included VA treatment 
records.  The veteran referenced past treatment at two 
military facilities and Regional Medical Center.  The record 
clearly documents that previous efforts to locate those same 
records were unsuccessful.  He did not identify any other 
source of medical evidence that could be obtained in this 
case.  He submitted copies of a SMR entry in support of his 
claim as well as lay statements.  He testified at a video 
conference hearing in January 2008.  

The Board notes that the veteran is in receipt of SSA 
disability benefits.  However, the veteran testified that 
they were for his longstanding hypertension and chest pains.  
He has not alleged that records associated with his SSA 
disability claim are pertinent to his VA claim for service 
connection.  Thus, in this case, there is no obligation to 
obtain those records.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record or where attempts to obtain 
the evidence were unsuccessful, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no competent evidence of record to show that the veteran 
currently has any of the claimed disorders.  The VA treatment 
records do not show a diagnosis or even history of the 
claimed disorders.  As previously discussed, the veteran is 
not competent to provide such a diagnosis.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for seizure disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


